Citation Nr: 0735735	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  03-29 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for gunshot wound 
residuals of the right chest cavity, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).

In the October 2007 informal hearing presentation, the 
veteran's representative raised the issue of whether there 
was clear and unmistakable error in the February 1949 rating 
decision.  Accordingly, that issue is referred to the RO for 
the necessary development.

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In its March 2006 Remand, the Board stated that, before 
appellate review could proceed, the veteran's case must be 
remanded so that a VA respiratory examination, complete with 
pulmonary function testing, could be accomplished.  To that 
end, the March 2006 directive read as follows:

[t]he RO [must] afford the veteran a VA 
examination to determine the current 
nature and severity of the veteran's 
service-connected residuals of a 
[gunshot wound] of the right chest 
cavity.  The claims file must be made 
available to, and reviewed by, the 
examiner.  The examiner must conduct the 
appropriate pulmonary function tests, as 
designated in the Schedule for Rating 
Disabilities, to include forced 
expiratory volume in 1 second, the ratio 
of forced expiratory volume in 1 second 
to forced vital capacity, the diffusion 
capacity of carbon monoxide by the 
single breath method, and the maximum 
oxygen consumption must be reported.  
All pertinent symptomatology and 
findings must be reported in detail, to 
include any evidence or cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or if the veteran 
requires outpatient oxygen therapy.  The 
report prepared must be typed and 
associated with the claims file.

As stated, the requirements for pulmonary function tests to 
include forced expiratory volume in 1 second, the ratio of 
forced expiratory volume in 1 second to forced vital 
capacity, the diffusion capacity of carbon monoxide by the 
single breath method, and the maximum oxygen consumption, was 
so that the veteran's pulmonary function could be evaluated 
under the Diagnostic Code under which his gunshot wound 
residuals were rated, Diagnostic Code 6843.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2007).  However, the May 2007 
VA examination failed to complete the Remand's directive.  
Only the forced expiratory volume in 1 second test was 
conducted; there is no evidence that the forced vital 
capacity was ever determined, and the examiner stated that 
the diffusion capacity of carbon monoxide by the single 
breath method "would not be useful."

The Court of Appeals for Veterans Claims has held that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, because the RO did not 
ensure that the May 2007 examination fully complied with the 
directives of the March 2006 Remand, an additional 
examination is necessary so that a complete examination can 
be conducted, and all requested clinical findings be 
documented.

Accordingly, the case is remanded for the following action:


1.  The RO must afford the veteran a VA 
examination to determine the current 
nature and severity of the veteran's 
gunshot wound residuals of the right 
chest cavity.  The claims file and a 
copy of this Remand must be made 
available to, and reviewed by, the 
examiner.  The examiner must conduct the 
appropriate pulmonary function tests, as 
designated in the Schedule for Rating 
Disabilities, to include forced 
expiratory volume in 1 second, the ratio 
of forced expiratory volume in 1 second 
to forced vital capacity, the diffusion 
capacity of carbon monoxide by the 
single breath method, and the maximum 
oxygen consumption must be reported.  
All pertinent symptomatology and 
findings must be reported in detail, to 
include any evidence or cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or if the veteran 
requires outpatient oxygen therapy.  The 
report prepared must be typed and 
associated with the claims file.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
medical report to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  
Compliance by the RO is neither optional 
nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, the claim for an 
increased evaluation for gunshot wound 
residuals of the right chest cavity must 
be readjudicated.  If the benefit on 
appeal remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN IS 86 YEARS OLD AND THIS 
CLAIM IS ADVANCED ON THE DOCKET.  Accordingly, this claim 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

